Richard S. Heller, J.
On June 10,1960 two elopees from the Binghamton State Hospital rohbed the claimant herein at his place of business, then forced him into his car and, with one of the elopees driving, took him on a harrowing ride that ended when the car was wrecked and claimant was injured.
The two elopees were allowed the freedom of the grounds at the hospital. One of them was a voluntary patient with nothing in his record to indicate that he was violent or would become violent. The other patient was a boy who had been in the hospital since October 2, 1956 and although he frequently left the hospital grounds without permission, there is no evidence that he was violent or would become violent.
Both patients were assigned to an open ward which gave them the freedom of the grounds without supervision. That they were so assigned indicates that the authorities were following usual procedures in an attempt to rehabilitate the patients.
The State in this instance is only responsible for hazards reasonably to be foreseen or risks reasonably to be perceived. (Flaherty v. State of New York, 296 N. Y. 342; Excelsior Ins. Co. of New York v. State of New York, 296 N. Y. 40.)
The motion made by the Attorney-General at the close of the case upon which decision was reserved is granted and the claim is dismissed.
Either party may submit findings of fact and conclusions of law and they will be marked and signed by the court if received within 20 days from the date hereof, otherwise they shall be deemed to have been waived.